internal_revenue_service department of the treasury number release date uil washington dc refer reply to cc psi plr-102453-00 date date legend trust decedent a b c d e f g h j state court company petition plr-102453-00 petition trust a_trust b date date date date year year year a b c d e f g h i k m n o p q plr-102453-00 r s dear sir we received your letter dated date requesting a ruling that the proposed non-pro rata partition of trust into two separate trusts will not cause the two separate trusts to be subject_to the generation-skipping_transfer gst tax imposed by sec_2601 of the internal_revenue_code this letter responds to your request decedent died testate on date and under article fifth of decedent’s will trust was established in accordance with article fifth of decedent’s will a shares of company stock were transferred to trust sec_1 of article fifth of decedent’s will nominates a to be the trustee of trust sec_2 of article fifth provides that the net_income of trust is to be distributed in equal shares to a and b so long as both are living in the event of the death of b b’s one half share of the net_income is to be distributed in equal shares to b’s children who are living from time to time on the date of distribution of such net_income if b has no then living children all the net_income is to be distributed to a for and during a’s lifetime sec_2 of article fifth provides that trust is to be terminated at the date of a’s death upon the termination of trust the trust estate is to be distributed as follows i one half of trust is to be distributed to b if b is then living or if b is not then living to b’s then living issue in the event b is not then living and has no then living issue the one half of trust is to be distributed to h if h is then living or if h is not then living to the then living issue of a and j ii the remaining one half of trust is to be distributed to h if h is then living or if h is not then living to the then living issue of a and j in the event neither h nor any of the issue of a and j is then living the remaining one half of trust is to be distributed to b if b is then living or if b is not then living to b’s then living issue in year company went through a reorganization and as a result trust increased the number of shares of company stock that trust held to b in the same year in conjunction with an initial_public_offering of company stock a as trustee of trust sold c shares of company stock and used the proceeds to purchase municipal plr-102453-00 bonds after the public offering and sale of c company shares trust held d shares of company stock in year company stock split two for one resulting in trust owning e shares of company stock in year a as trustee of trust sold f shares of company stock and purchased additional municipal_bonds with the proceeds after the sale of company stock trust owned g shares of company stock following the sale of company stock in year b requested that trust be divided into two separate trusts one for a and a’s children c and d and one for b and b’s children e f and g b made the request to divide trust into two separate trusts in order to accommodate b’s desire to retain the shares of company stock in trust and to accommodate a’s desire to sell some or all of company stock after a as trustee of trust would not agree to divide trust b filed a number of petitions with state court including petition on date requesting a non-pro rata partition of trust b’s children subsequently joined in petition a and a’s children objected to the petitions by b and b’s children on date a’s children filed petition with state court on date a b c d e f and g reached a conditional settlement agreement a’s family and b’s family agreed to a non-pro rata but substantially equal partition of trust into trust a and trust b the settlement agreement was conditioned on receipt of a favorable private_letter_ruling from the internal_revenue_service that the proposed partition would not cause either of trust a or trust b to lose gst tax exempt status and approval by state court the terms of the conditional settlement that a b c d e f and g agreed to were entered into the state court record on date the recorded settlement agreement specifically sets forth the allocation of trust assets between trust a and trust b the recorded settlement agreement provides that the allocation of the assets is effective on date even though the actual division of trust will not occur until the internal_revenue_service issues a favorable private_letter_ruling on the gst tax issues and state court finally approves the settlement agreement the settlement agreement provides for the partition of trust into trust a and trust b a is to remain trustee of trust a and b is to be the trustee of trust b except for the different trustees trust a and trust b will contain the same fiduciary responsibilities and administrative_powers as trust in addition trust a and trust b will contain income distribution provisions identical to the provisions in trust except that a will receive the entire net_income of trust a and b will receive the entire net_income of trust b the provisions governing the termination and final distributions of trust a and trust b also are consistent with those provisions in trust as set forth in article fifth of decedent’s will plr-102453-00 the settlement agreement also provides that the trustee of trust who will be the trustee of trust a will not receive a management fee for managing the assets of trust b in addition the trustee of trust will not have voting power over stock held in trust b the settlement agreement further provides that the known assets of trust on date are h i k and g shares of company stock finally the settlement agreement provides that trust a will consist of m shares of company stock valued at dollar_figuren and other cash adjustments valued at dollar_figureo for a total value on date of dollar_figurep trust b will consist of q shares of company stock valued at dollar_figurer plus cash adjustments valued at dollar_figures for a total value on date of dollar_figurep you represent that no member of a’s family or b’s family is a lineal descendant of decedent within the meaning of sec_2651 of the code for purposes of this ruling_request however you have represented that both a and b were skip persons within the meaning of sec_2613 of the code based on their respective dates of birth and the estimated date of birth of decedent further a’s children and b’s children are certainly skip persons with respect to decedent based on their respective dates of birth you also represent that no additions actual or constructive have been made to trust after date you have requested the following rulings following the non-pro rata but substantially equal partition of trust into trust a and trust b both trust a and trust b i will be considered to have exempt status under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations and ii will not be considered to have received any additions actual or constructive on or after date so that gst transfers under trust a and trust b are exempt from the gst tax and the non-pro rata but substantially equal partition of trust into trust a and trust b will not subject trust a or trust b or any beneficiaries under trust a or trust b to the gst tax sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that for purposes of the gst tax the term generation- skipping transfer means - a taxable_distribution a taxable_termination and a direct_skip plr-102453-00 sec_2612 provides that for purposes of the gst tax the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless - a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that for purposes of the gst tax the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that for purposes of the gst tax the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that for purposes of the gst tax the term skip_person means - a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if - i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distribution on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the gst tax the term non-skip_person means any person who is not a skip_person sec_2651 provides that for purposes of the gst tax the generation to which any person other than the transferor belongs shall be determined in accordance with the rules set forth in sec_2651 sec_2651 provides that plr-102453-00 an individual who is a lineal descendant of a grandparent of the transferor shall be assigned to that generation which results from comparing the number of generations between the grandparent and such individual with the number of generations between the grandparent and the transferor an individual who is a lineal descendant of a grandparent of a spouse or former spouse of the transferor other than such spouse shall be assigned to that generation which results from comparing the number of generations between such grandparent and such individual with the number of generations between such grandparent and such spouse for purposes of this subsection - a a relationship by legal adoption shall be treated as a relationship by blood b a relationship by the half-blood shall be treated as a relationship of the whole-blood sec_2651 provides that an individual who is not assigned to a generation by reason of the foregoing provisions of sec_2651 shall be assigned to a generation on the basis of date of such individual’s birth with -- an individual born not more than ½ years after the date of the birth of the transferor assigned to the transferor’s generation an individual born more than ½ years but not more than ½ years after the date of the birth of the transferor assigned to the first generation younger than the transferor and similar rules for a new generation every years sec_26_2601-1 provides that the generation-skipping_transfer_tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust any amendment to a_trust that is exempt from the gst tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value plr-102453-00 or timing of any of the powers beneficial interests rights or expectancies of the beneficiaries originally provided under the terms of the trust we have examined the conditional settlement agreement and believe that although the agreement provides for a non-pro rata allocation of the corpus of trust between trust a and trust b the allocation of assets is substantially equal in addition we believe the allocation of assets is within the range of reasonable settlement agreements further the terms of the settlement agreement fairly reflect the relative merits of the positions of a’s family and b’s family based on the information submitted and the representations made we conclude that the conditional settlement agreement entered into the state court record on date does not alter the intended quality value or timing of the interests decedent created in the will specifically we also conclude that the proposed non-pro rata but substantially equal partition of trust into trust a and trust b will not modify or otherwise change the quality value or timing of any powers beneficial interests rights or expectancies of the beneficiaries originally provided under the terms of decedent’s will further we conclude that after the proposed non-pro rata partition of trust based on the date allocations that were entered into the state court record trust a and trust b will continue to be exempt from the gst tax under b a of the act and sec_26_2601-1 of the gst tax regulations finally we conclude that no additions actual or constructive have been made to trust trust a or trust b as a result of the partition and neither distributions from nor termination of trust a or trust b will be subject_to the gst tax this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely christine e ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
